DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 9th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the claim objections previously set forth in the Non-Final Office Action mailed September 13th, 2022. 

Response to Arguments
Applicant's arguments filed November 9th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 8 that Kasuya fails to teach or suggest an “elongated shaft assembly including a gas inflow portion … and a gas outflow portion … wherein the gas inflow portion, the gas outflow portion are longitudinally aligned along a longitudinal axis of the shaft assembly” the Examiner respectfully disagrees on the grounds that the claim is still broad and does not clearly specify the components’ relations to each other. A “portion” is being interpreted as any part of an inflow/outflow path and therefore could be connective tubing, an inlet/outlet, opening, etc. As interpreted as part of the lumen or tubing, the gas inflow and outflow portions are concentrically aligned such that they share the same central longitudinal axis and are therefore longitudinally aligned. In the instant application, it appears that the inflow/outflow lumens and openings are also concentrically positioned, as well as being longitudinally aligned but not within the exact same radial plane of each other. Therefore, these arguments are not persuasive and the Examiner maintains that Kasuya discloses both the original and amended limitations of claim 1. 
Applicant’s arguments, see pages 8-9, filed November 9th, 2022, with respect to the rejection of claim 7 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that teaches newly disclosed claim limitations.
Regarding Applicant’s arguments on page 9 that Kasuya fails to teach or suggest “inserting an elongated shaft assembly of a surgical instrument into an insufflated internal body cavity such that an end effector of the surgical instrument disposed at a distal end of the elongated shaft assembly, a gas inflow portion of the elongated shaft assembly longitudinally aligned with and proximally-spaced from the gas outflow portion, and a gas outflow portion of the elongated shaft assembly disposed between and longitudinally aligned with the end effector and the gas inflow potion of the elongated shaft assembly are disposed within the insufflated internal body cavity”, the Examiner respectfully disagrees on the grounds that Kasuya does teach both the original and amended claim limitations as detailed in the updated rejection, below. 

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 13: “from surgical site” should read --from the surgical site--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, the claim recites “a gas inflow portion of the elongated shaft assembly longitudinally aligned with and proximally-spaced from the gas outflow portion, and a gas outflow portion of the elongated shaft assembly disposed between and longitudinally aligned with the end effector and the gas inflow potion of the elongated shaft assembly”. However, the gas inflow portion is understood to be apertures 147 and gas outflow portions are understood to be slots 159, which are shown in the figures to be: the gas outflow portion is shown to be proximally-spaced from the gas inflow portion, as shown in Figs. 3-4 & 9 and as described in [0056]-[0058], [0060] and [0062]-[0063]. Therefore, there is not support in the specification relating the direction of gas flow to be bidirectional in the inflow/outflow portions.  
Claims 15-17 and 20 are also rejected by virtue of their dependency on claim 14. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the gas outflow portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-17 and 20 are also rejected by virtue of their dependency on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuya (U.S. Pub. No. 2014/0371667), herein referred to as “Kasuya”. 
Regarding claim 1, Kasuya teaches a surgical system (surgery system 106, Fig. 16), comprising: 
a surgical instrument (gastrointestinal endoscope 2) including an elongated shaft assembly (insertion portion 2a & overtube 3) and an end effector (high frequency probe 6a) extending distally from the elongated shaft assembly (see Fig. 18; [0033]: the high-frequency probe 6a is inserted into the gastrointestinal lumen 4 from the distal end of the insertion portion 2a), the elongated shaft assembly including a gas inflow portion (channel 22; see connection to gas supply unit 1a in Fig. 16) communicating with a gas inflow path (tube connecting channel 22 to gas supply unit 1a) defined at least partially through the elongated shaft assembly (see Fig. 18 where channel 22 is within insertion portion 2a) and a gas outflow portion (channel 24, which connects to conduit 21; see connection to suction unit 7a in Fig. 16) communicating with a gas outflow path (tube connecting channel 24 to suction unit 7a in Fig. 16) defined at least partially through the elongated shaft assembly (see Figs. 16 & 18 where conduit 21 is within overtube 3), wherein the end effector is configured to apply energy to tissue (high-frequency probe 6a; [0037]: treatment instrument 6 is inserted into the channel 23 of the gastrointestinal endoscope 2 and is used for ablation treatment and the like of the affected area through the high-frequency probe 6a), and wherein the gas inflow portion, the gas outflow portion, and the end effector are longitudinally aligned along a longitudinal axis of the shaft assembly (see Fig. 18 where channel 22 (the gas inflow portion), conduit 21 (the gas outflow portion), high-frequency probe 6a (end effector) are all parallel to each other/concentric along the longitudinal axis of the shaft assembly (insertion portion 2a and overtube 3); Note: while Fig. 18 depicts conduit 21 as an inflow path, it is connected to both a suction unit 7a and gas supply unit 1b rendering it capable of both inflow and outflow, see bidirectional arrows Q2 & Q3 in Fig. 16); and 
a control assembly (gas delivery system 106a) including a gas output (gas supply unit 1a) configured to connect to the gas inflow path of the surgical instrument (see connection to channel 22 in Fig. 16) for supplying gas to a surgical site via the gas inflow portion of the elongated shaft assembly ([0085]: insufflation gas from the gas supply unit 1a; see Fig. 16 where the gas flows via channel 22), a gas input (suction unit 7a) configured to connect to the gas outflow path of the surgical instrument (see connection to channel 24 in Fig. 16) to withdraw gas from surgical site via the gas outflow portion of the elongated shaft assembly ([0084]: suction unit 7a is a means for generating a negative pressure, under the control of the control unit 13, to adjust the amount of aspiration by the negative pressure; see Fig. 16 where the gas flows via channel 24 and then conduit 21 in Fig. 18), and an energy output (high frequency incision device 5) configured to supply energy to the end effector of the surgical instrument for application to tissue ([0037]: The treatment instrument 6 is a treatment instrument provided with a high-frequency probe 6a at the distal end, and is supplied with energy from the high-frequency incision device 5), the control assembly further including a controller (control unit 13) having a processor and a non-transitory computer-readable storage medium storing instructions that, when executed ([0086]: control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19; where the described would be performed by a processor and a non-transitory computer-readable storage medium storing the instructions that execute the aforementioned steps and those listed in the following steps), cause the processor to: 
determine an amount of gas output from the gas output to the gas inflow path of the surgical instrument ([0085]: detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time); 
determine an amount of gas withdrawn into the gas input from the gas outflow path of the surgical instrument ([0085]: detects an aspiration flow rate Q3 to the suction unit 7a; where a flow rate is an amount over time); 
compare the amount of gas output and the amount of gas withdrawn ([0095]: After the gas supply has continued for a certain period of time, the control unit 13 stops the gas supply temporarily by controlling the gas supply unit 1a and the gas supply unit 1b, and starts aspiration by controlling the suction unit 7a; where the step of stopping the supply of gas and switching to aspiration includes a comparison of the amount of gas output and the amount of gas withdrawn); and 
control withdrawal of gas from the gas outflow path of the surgical instrument such that the amount of gas output and the amount of gas withdrawn are equal to one another or within a threshold margin of one another ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2)).
Regarding claim 2, Kasuya teaches wherein the control assembly includes a first pump configured to pump gas into the gas inflow path of the surgical instrument ([0083]: Under the control of the control unit 13, the gas supply units 1a and 1b adjust the output (gas quantity). The configuration of the gas supply units 1a and 1b other than a configuration including a gas compressor may be configured to include, for example, a configuration including a gas supply source 15 for supplying high-pressure gas, a regulator 16 that decompresses a high-pressure gas and a proportional solenoid valve 17 for regulating the flow rate, as shown in FIG. 17; where the listed structures are functional equivalents to a pump as they move a volume of gas/enable the movement of a volume of gas). 
Regarding claim 3, Kasuya teaches wherein the control assembly includes a second pump configured to withdraw gas from the gas outflow path of the surgical instrument ([0084]: The suction unit 7a is a means for generating a negative pressure, under the control of the control unit 13, to adjust the amount of aspiration by the negative pressure. For example, the suction unit 7a is provided with a vacuum pump such as a peristaltic pump or a rotary pump).
Regarding claim 4, Kasuya teaches wherein the control assembly includes a first sensor (flow sensor 12a) configured to sense at least one of: an output gas flow rate ([0085]: The flow sensors 12a and 12b are sensors for detecting the flow rate of insufflation gas flowing through the conduits), an output gas pressure, or an output gas volume, and wherein the processor is further caused to determine the amount of gas output from the gas output to the gas inflow path of the surgical instrument based upon feedback from the first sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a).
Regarding claim 5, Kasuya teaches wherein the control assembly includes a second sensor (flow sensor 12b) configured to sense at least one of: an input gas flow rate ([0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a), an input gas pressure, or an input gas volume, and wherein the processor is further caused to determine the amount of gas withdrawn into the gas input from the gas outflow path of the surgical instrument based upon feedback from the second sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a).
Regarding claim 6, Kasuya teaches wherein the control assembly is configured to supply gas from the gas output to the gas inflow path of the surgical instrument when the energy output supplies energy to the end effector of the surgical instrument for application to tissue ([0086]: When the user operates the high-frequency incision device 5 in the surgery system 106, the high-frequency incision is started and a signal is transmitted to the control unit 13 from the high-frequency incision device 5. As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya in view of Aluru et al. (U.S. Pub. No. 2014/0200581), herein referred to as “Aluru”. 
Regarding claim 7, Kasuya discloses a surgical system (surgery system 106, Fig. 16), comprising: 
an electrode (high-frequency probe 6a) configured for insertion into an insufflated internal body cavity ([0037]: The treatment instrument 6 is inserted into the channel 23 of the gastrointestinal endoscope 2 and is used for ablation treatment and the like of the affected area through the high-frequency probe 6a; [0006]: One aspect of the disclosure provides a gas delivery system for supplying a given gas to the body cavity); 
an elongated shaft assembly (insertion portion 2a & overtube 3), wherein the electrode extends from a distal end of the elongated shaft assembly (see Fig. 18; [0033]: the high-frequency probe 6a is inserted into the gastrointestinal lumen 4 from the distal end of the insertion portion 2a), the elongated shaft assembly including a gas outflow opening (conduit 21) proximally-spaced from the electrode (see Fig. 18 where conduit 21 is proximal to high-frequency probe 6a) and a gas inflow opening (channel 22) disposed between the electrode and the gas outflow opening (see Fig. 18 where channel 22 is between high-frequency probe 6a and conduit 21), wherein the gas inflow opening is shaped differently from the gas outflow opening (see Fig. 18 where channel 22/the gas inflow opening is circular and conduit 21/the gas outflow opening is a ring shape), and wherein the elongated shaft assembly is configured for at least partial insertion into the insufflated internal body cavity such that the electrode, the gas inflow opening, and the gas outflow opening are disposed within the insufflated internal body cavity (see Fig. 18 where channel 22 (the gas inflow portion), conduit 21 (the gas outflow portion) and high-frequency probe 6a (end effector) are all part of the distalmost end to be inserted into the body; [0033]: insufflation gas introduced into the channel 22 through the tube from the gas supply unit 1b is supplied to the gastrointestinal lumen 4 from the distal end of the insertion portion 2a);
a gas inflow path (tube connecting channel 22 to gas supply unit 1a) communicating with the gas inflow opening ([0087]: channel 22 formed in the gastrointestinal endoscope 2; [0088]: insufflation gas from the channel 22; [0006]: a first guide pipe to be inserted into the body cavity for supplying the given gas into the body cavity and a second guide pipe installed in the first guide pipe; where the second guide pipe is the endoscope 2); 
a gas outflow path (tube connecting channel 24 to suction unit 7a in Fig. 16) communicating with the plurality of gas outflow openings ([0006]: a first guide pipe to be inserted into the body cavity for supplying the given gas into the body cavity and a second guide pipe installed in the first guide pipe; [0007]: a suction unit connected to the gas delivery system; see Fig. 16; where the first guide pipe is the overtube 3); and 
a control assembly (gas delivery system 106a) including an energy output (high frequency incision device 5) configured to supply energy to the electrode ([0037]: The treatment instrument 6 is a treatment instrument provided with a high-frequency probe 6a at the distal end, and is supplied with energy from the high-frequency incision device 5), a gas output (gas supply unit 1a) configured to supply gas along the gas inflow path into the insufflated internal body cavity when energy is supplied to the electrode ([0086]: When the user operates the high-frequency incision device 5 in the surgery system 106, the high-frequency incision is started and a signal is transmitted to the control unit 13 from the high-frequency incision device 5. As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19), and a gas input (suction unit 7a) configured to selectively withdraw gas from the insufflated internal body cavity with the gas outflow path ([0086]: As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19), the control assembly further including a controller (control unit 13) having a processor and a non-transitory computer-readable storage medium storing instructions that, when executed ([0086]: control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19; where the described steps would be performed by a processor and a non-transitory computer-readable storage medium storing the instructions that execute the aforementioned steps and those listed in the following steps), cause the processor to: 
determine an amount of gas supplied into the insufflated internal body cavity ([0085]: detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time); 
determine an amount of gas withdrawn from the insufflated internal body cavity ([0085]: detects an aspiration flow rate Q3 to the suction unit 7a; where a flow rate is an amount over time); 
compare the amount of gas supplied and the amount of gas withdrawn ([0095]: After the gas supply has continued for a certain period of time, the control unit 13 stops the gas supply temporarily by controlling the gas supply unit 1a and the gas supply unit 1b, and starts aspiration by controlling the suction unit 7a; where the step of stopping the supply of gas and switching to aspiration includes a comparison of the amount of gas output and the amount of gas withdrawn); and 
control the withdrawal of gas from the insufflated internal body cavity such that the amount of gas supplied and the amount of gas withdrawn are equal to one another or within a threshold margin of one another ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2)).
	But fails disclose a plurality of gas outflow openings and a plurality of gas inflow openings, and wherein the plurality of gas inflow openings are shaped differently from the plurality of gas outflow openings. 
	However, Aluru discloses a surgical system (Abstract: electrosurgical apparatus) comprising a plurality of gas outflow openings ([0074]: Aspiration apertures 130, 131 and 132 are fluidly connected with aspiration or suction cavity 135, which is operable to transport fluid, tissue fragments, and gases 237) and a plurality of gas inflow openings ([0067]: Three discharge apertures 115a, 115b and 115c; [0036]: The electrically conductive fluid may be a liquid or gas) and wherein the plurality of gas inflow openings are shaped differently from the plurality of gas outflow openings (see the difference in shapes of aspiration apertures 130-132 in contrast to discharge apertures 115a-c in Figs. 2C & 2D). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the gas outflow opening and gas inflow opening of Kasuya to the plurality of gas inflow openings and the plurality of inflow openings of Aluru for the purpose of imparting each of the apertures with different functionalities and the shapes optimizing those functionalities (Aluru: [0063]: the largest aperture 130 or maximum aperture 130 may be positioned to align with the longitudinal axis of aspiration cavity 135 for optimum tissue and ablation by-products removal through this aperture 130; [0064]: Apertures 130, 131 and 132 all generally have sharp edges, so as to promote plasma formation at these locations necessary to digest tissue fragments as they flow through the apertures 130, 131 and 132; [0069]: Apertures 115a, b and c may be a variety of shapes such as ovals, elongate slits or circles. Alternative embodiments for the discharge aperture may comprise one elongate slit that may vary in width along its length so as to keep a uniform fluid delivery along the distal portion length).
Regarding claim 8, Kasuya discloses wherein the gas inflow and gas outflow paths are defined at least partially through the elongated shaft assembly (see Fig. 18 for channels 22 (insufflation) and channel 24/conduit 21 (aspiration) and that the respective tubes leading to channels 22 & 24 are connection points such that a portion of the tubes are within endoscope 2).
Regarding claim 9, Kasuya discloses wherein the control assembly includes a first pump configured to supply gas ([0083]: Under the control of the control unit 13, the gas supply units 1a and 1b adjust the output (gas quantity). The configuration of the gas supply units 1a and 1b other than a configuration including a gas compressor may be configured to include, for example, a configuration including a gas supply source 15 for supplying high-pressure gas, a regulator 16 that decompresses a high-pressure gas and a proportional solenoid valve 17 for regulating the flow rate, as shown in FIG. 17; where the listed structures are functional equivalents to a pump as they move a volume of gas/enable the movement of a volume of gas).
Regarding claim 10, Kasuya discloses wherein the control assembly includes a second pump configured to withdraw gas ([0084]: The suction unit 7a is a means for generating a negative pressure, under the control of the control unit 13, to adjust the amount of aspiration by the negative pressure. For example, the suction unit 7a is provided with a vacuum pump such as a peristaltic pump or a rotary pump).
Regarding claim 11, Kasuya discloses wherein the control assembly includes a first sensor (flow sensor 12a) configured to sense at least one of: a gas flow rate ([0085]: The flow sensors 12a and 12b are sensors for detecting the flow rate of insufflation gas flowing through the conduits), a gas pressure, or a gas volume, and wherein the processor is further caused to determine the amount of gas supplied based upon feedback from the first sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a).
Regarding claim 12, Kasuya discloses wherein the control assembly includes a second sensor (flow sensor 12b) configured to sense at least one of: a gas flow rate ([0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a), a gas pressure, or a gas volume, and wherein the processor is further caused to determine the amount of gas withdrawn based upon feedback from the second sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya in view of Aluru as applied to claim 7, above, and further in view of Poll (U.S. Pub. No. 2012/0184897, cited in IDS), herein referred to as “Poll”.
Regarding claim 13, Kasuya shows the gas delivery system (106a) as a system, but fails to explicitly disclose wherein the control assembly is housed within an enclosure.
However, Poll discloses wherein the control assembly (master controller 34) is housed within an enclosure (air management control console 32). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the control assembly housing of Kasuya to be within the enclosure of Poll for the purpose of coupling an array of airflow devices having different functions affecting the environmental conditions within the operative space to optimize environmental conditions both within the operative space and in the OR (Poll: [0047]). Additionally, it would have been obvious to make Kasuya’s multiple units ([0082]: an interface unit 14 for the user to change the drive settings, and a control unit 13 that communicates with various units (gas supply unit 1, gas supply unit 1b, high-frequency incision device 5, suction unit 7a, flow sensor 12a, flow sensor 12b) of the surgery system 106 to which it is electrically connected for controlling the operation thereof) since has been held that making parts integral involves only routine skill in the art, see MPEP 2144.04(V)(B). 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya in view of Kasuya.
Regarding claim 14, Kasuya discloses a method ([0027]: a gas delivery system used for gastrointestinal endoscopic surgery), comprising; 
inserting an elongated shaft assembly (insertion portion 2a & overtube 3) of a surgical instrument (endoscope 2) into an insufflated internal body cavity ([0035]: The overtube 3 is used to guide the insertion portion 2a of the gastrointestinal endoscope 2 into the gastrointestinal lumen 4 of the patient) such that an end effector (high frequency probe 6a) of the surgical instrument disposed at a distal end of the elongated shaft assembly (see Fig. 18; [0033]: the high-frequency probe 6a is inserted into the gastrointestinal lumen 4 from the distal end of the insertion portion 2a), a gas inflow portion (channel 22; see connection to gas supply unit 1a in Fig. 16) of the elongated shaft assembly (see Fig. 18 where channel 22 is within insertion portion 2a) longitudinally aligned with the gas outflow portion (see Fig. 18 where channel 22 (the gas inflow portion) and conduit 21 (the gas outflow portion) are parallel to each other along the longitudinal axis of the shaft assembly (insertion portion 2a and overtube 3)), and a gas outflow portion (channel 24, which connects to conduit 21; see connection to suction unit 7a in Fig. 16) of the elongated shaft assembly (see Figs. 16 & 18 where conduit 21 is within overtube 3) longitudinally aligned with the end effector and the gas inflow portion of the elongated shaft assembly are disposed within the insufflated internal body cavity (see Fig. 18 where channel 22 (the gas inflow portion), conduit 21 (the gas outflow portion) and high-frequency probe 6a (end effector) are all parallel to each other along the longitudinal axis of the shaft assembly (insertion portion 2a and overtube 3); [0033]: insufflation gas introduced into the channel 22 through the tube from the gas supply unit 1b is supplied to the gastrointestinal lumen 4 from the distal end of the insertion portion 2a); 
activating the surgical instrument to apply energy to tissue within the insufflated internal body cavity and introduce gas into the insufflated internal body cavity via the gas inflow portion of the elongated shaft assembly ([0086]: When the user operates the high-frequency incision device 5 in the surgery system 106, the high-frequency incision is started and a signal is transmitted to the control unit 13 from the high-frequency incision device 5. As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19; see Fig. 16 where the gas flows via channel 22); 
determining an amount of gas that is introduced into the insufflated internal body cavity via the gas outflow portion of the elongated shaft assembly ([0085]: sensors for detecting the flow rate of insufflation gas flowing through the conduits in which the flow sensors are installed per unit time …flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time & see Fig. 16 where the gas flows via channel 24 and then conduit 21 in Fig. 18); and 
selectively withdrawing gas from the insufflated internal body cavity such that an amount of gas that is withdrawn is equal to or within a threshold margin of the amount of gas that is introduced ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2); see Fig. 19).
But Kasuya fails to disclose wherein that the gas inflow portion is proximally spaced from the gas outflow portion and that the gas outflow portion is disposed between the end effector and the gas inflow portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the inflow/outflow portions since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C). Additionally, since the inflow/outflow portions are lumens, they are both capable of gas flow in any direction (as demonstrated with Kasuya’s channel 24, which is already connected to both gas supply and suction units) such that their directions of gas flow may be switched with the predictable result of one providing gas and the other suctioning and vice versa. 
Regarding claim 15, Kasuya discloses wherein gas is provided from a control assembly (gas delivery system 106a) to the surgical instrument for introduction into the insufflated internal body cavity ([0086]: As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas), and wherein the control assembly includes a first sensor configured to sense at least one property indicative of the amount of gas that is introduced to enable determination of the amount of gas that is introduced ([0085]: sensors for detecting the flow rate of insufflation gas flowing through the conduits in which the flow sensors are installed per unit time …flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time).
Regarding claim 16, Kasuya discloses wherein selectively withdrawing gas includes determining an amount of gas that is withdrawn ([0085]: flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a; where a flow rate is an amount over time), comparing the amount of gas that is withdrawn with the amount of gas that is introduced ([0095]: After the gas supply has continued for a certain period of time, the control unit 13 stops the gas supply temporarily by controlling the gas supply unit 1a and the gas supply unit 1b, and starts aspiration by controlling the suction unit 7a; where the step of stopping the supply of gas and switching to aspiration includes a comparison of the amount of gas output and the amount of gas withdrawn), and determining whether to withdraw gas or not based upon a result of the comparison ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2). Thus, the pressure in the gastrointestinal lumen 4 is kept constant).
Regarding claim 17, Kasuya discloses wherein gas is withdrawn from the insufflated internal body cavity into a control assembly (gas delivery system 106a; [0086]: control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a), and wherein the control assembly includes a second sensor (flow sensor 12b) configured to sense at least one property indicative of the amount of gas that is withdrawn to enable determination of the amount of gas that is withdrawn ([0085]: flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya as applied to claim 1, above, and further in view of Skalnyi (U.S. Pub. No. 2017/0128127), herein referred to as “Skalnyi”.
Regarding claim 18, Kasuya fails to disclose wherein the gas output of the control assembly is configured to supply an energy-activated plasma gas to a surgical site via the gas inflow portion of the elongated shaft assembly to facilitate energy-based tissue treatment.
However, Skalnyi discloses a surgical system (Abstract: an energy applicator) wherein the gas output (gas source 140A) of the control assembly (system 100) is configured to supply an energy-activated plasma gas ([0081]: a flow of neutral gas from source 140A) to a surgical site via the gas inflow portion ([0067]: gas inflow channel) of the elongated shaft assembly (introducer sleeve 110) to facilitate energy-based tissue treatment ([0081]: The delivery of RF energy delivery will instantly convert the neutral gas in interior chamber 152 into conductive plasma 208 … resulting in ohmic heating of the engaged tissue). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the gas output of Kasuya to the energy-activated plasma gas supply of Skalnyi for the purpose of creating ablative depths of three mm to six mm or more can be accomplished very rapidly, for example in 60 seconds to 120 seconds dependent upon the selected voltage and other operating parameters as well as providing a controllable operating parameters of the plasma plume (Skalnyi: [0081], [0076]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya in view of Aluru, as applied to claim 7, above, further in view of Skalnyi. 
Regarding claim 19, Kasuya in view of Aluru fails to disclose wherein the gas output of the control assembly is configured to supply an energy-activated plasma gas along the gas inflow path into the insufflated internal body cavity when energy is supplied to the electrode to facilitate energy-based tissue treatment.
However, Skalnyi discloses a surgical system (Abstract: an energy applicator) wherein the gas output (gas source 140A) of the control assembly (system 100) is configured to supply an energy-activated plasma gas ([0081]: a flow of neutral gas from source 140A) along the gas inflow path ([0067]: gas inflow channel) into the insufflated internal body cavity when energy is supplied to the electrode to facilitate energy-based tissue treatment ([0081]: The delivery of RF energy delivery will instantly convert the neutral gas in interior chamber 152 into conductive plasma 208 … resulting in ohmic heating of the engaged tissue; wherein in this combination, it would be utilizing Skalnyi’s gas output in Kasuya’s system wherein the insufflated internal body cavity is already taught by Kasuya). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the gas output of Kasuya in view of Aluru to the energy-activated plasma gas supply of Skalnyi for the purpose of creating ablative depths of three mm to six mm or more can be accomplished very rapidly, for example in 60 seconds to 120 seconds dependent upon the selected voltage and other operating parameters as well as providing a controllable operating parameters of the plasma plume (Skalnyi: [0081], [0076]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya in view of Kasuya, as applied to claim 14, above, and further in view of Skalnyi. 
Regarding claim 20, Kasuya fails to disclose wherein activating the surgical instrument to apply energy to tissue within the insufflated internal body cavity and introduce gas into the insufflated internal body cavity includes introducing an energy-activated plasma gas into the insufflated internal body cavity to facilitate energy-based tissue treatment.
However, Skalnyi discloses a method (title: Gynecological Treatment Methods) wherein activating the surgical instrument to apply energy to tissue within the insufflated internal body cavity and introduce gas into the insufflated internal body cavity includes introducing an energy-activated plasma gas into the insufflated internal body cavity to facilitate energy-based tissue treatment ([0081]: a flow of neutral gas from source 140A … The delivery of RF energy delivery will instantly convert the neutral gas in interior chamber 152 into conductive plasma 208 … resulting in ohmic heating of the engaged tissue; wherein in this combination, it would be utilizing Skalnyi’s gas output in Kasuya’s system wherein the insufflated internal body cavity is already taught by Kasuya). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the gas output of Kasuya in view of Aluru to the energy-activated plasma gas supply of Skalnyi for the purpose of creating ablative depths of three mm to six mm or more can be accomplished very rapidly, for example in 60 seconds to 120 seconds dependent upon the selected voltage and other operating parameters as well as providing a controllable operating parameters of the plasma plume (Skalnyi: [0081], [0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794